EXHIBIT 10.1

CRISPR THERAPEUTICS AG

AMENDED AND RESTATED

2016 STOCK OPTION AND INCENTIVE PLAN

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the CRISPR Therapeutics AG Amended and Restated 2016
Stock Option and Incentive Plan (the “Plan”). The purpose of the Plan is to
encourage and enable the officers, employees, Non-Employee Directors and
Consultants of CRISPR Therapeutics AG (the “Company”) and its Subsidiaries upon
whose judgment, initiative and efforts the Company largely depends for the
successful conduct of its businesses to acquire a proprietary interest in the
Company. It is anticipated that providing such persons with a direct stake in
the Company’s welfare will assure a closer identification of their interests
with those of the Company and its stockholders, thereby stimulating their
efforts on the Company’s behalf and strengthening their desire to remain with
the Company.

The following terms shall be defined as set forth below:

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, , Performance Share Awards and Dividend
Equivalent Rights.

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company.

“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the US Tax Code or is a member of the Board of
Directors or executive committee and thus subject to approval requirement
pursuant to art. 18 of the Swiss Ordinance against excessive compensation in
listed stock corporations (Verordnung gegen übermässige Vergütungen bei
börsenkotierten Aktiengesellschaften).

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

“Effective Date” means the date on which the Plan becomes effective as set forth
in Section 21.

 

1



--------------------------------------------------------------------------------

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to market quotations. If there are no market quotations for such date,
the determination shall be made by reference to the last date preceding such
date for which there are market quotations; provided further, however, that if
the date for which Fair Market Value is determined is the first day when trading
prices for the Stock are reported on a national securities exchange, the Fair
Market Value shall be the “Price to the Public” (or equivalent) set forth on the
cover page for the final prospectus relating to the Company’s Initial Public
Offering.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the US Tax Code.

“Initial Public Offering” means the first underwritten, firm commitment public
offering pursuant to an effective registration statement under the US Securities
Act covering the offer and sale by the Company of its equity securities, or the
listing of the shares of the Company at a recognized stock exchange, or such
other event as a result of or following which the Stock shall be publicly held.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, or Performance Share Award granted to a Covered Employee that is intended
to qualify as “performance-based compensation” under Section 162(m) of the US
Tax Code and the regulations promulgated thereunder.

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following: total shareholder return, earnings before interest,
taxes, depreciation and amortization, net income (loss) (either before or after
interest, taxes, depreciation and/or amortization), changes in the market price
of the Stock, economic value-added, funds from operations or similar measure,
sales or revenue, developmental, clinical or regulatory milestones, acquisitions
or strategic transactions, including licenses, collaborations, joint ventures or
promotion arrangements, operating income (loss), cash flow (including, but not
limited to, operating cash flow and free cash flow), return on capital, assets,
equity, or investment, return on sales, gross or net profit levels,
productivity, expense, margins, operating efficiency, customer satisfaction,
working capital, earnings (loss) per share of Stock, sales or market shares and
number of customers, any of which may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group.
The Committee may appropriately adjust any evaluation performance under a
Performance Criterion to exclude any of the following events that occurs during
a Performance Cycle: (i) asset write-downs or impairments, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reporting
results, (iv) accruals for reorganizations and restructuring programs, and
(v) any item of an unusual nature or of a type that indicates infrequency of
occurrence, or both, including those described in the Financial Accounting
Standards Board’s authoritative guidance and/or in management’s discussion and
analysis of financial condition of operations appearing the Company’s annual
report to stockholders for the applicable year.

 

2



--------------------------------------------------------------------------------

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, or Performance Share Award, the vesting and/or payment
of which is subject to the attainment of one or more Performance Goals. Each
such period shall not be less than 12 months.

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified performance goals.

“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture or the Company’s right of
repurchase.

“Restricted Stock Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

“Section 409A” means Section 409A of the US Tax Code and the regulations and
other guidance promulgated thereunder.

“Stock” means the Common Stock, par value CHF 0.03 per share, of the Company,
subject to adjustments pursuant to Section 3.

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the US Tax Code) more than 10 percent
of the combined voting power of all classes of stock of the Company or any
parent or subsidiary corporation.

 

3



--------------------------------------------------------------------------------

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

“US Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder.

“US Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations thereunder.

“US Tax Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.

 

Section 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

Administration of Plan. The Plan shall be administered by the Administrator.

Powers of Administrator. The Administrator shall have the power and authority to
grant Awards consistent with the terms of the Plan, including the power and
authority:

to select the individuals to whom Awards may from time to time be granted;

to determine the time or times of grant, and the extent, if any, of Incentive
Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, or Unrestricted Stock Awards,
s, Performance Share Awards and Dividend Equivalent Rights, or any combination
of the foregoing, granted to any one or more grantees;

to determine the number of shares of Stock to be covered by any Award;

to determine and modify from time to time the terms and conditions, including
restrictions, not inconsistent with the terms of the Plan, of any Award, which
terms and conditions may differ among individual Awards and grantees, and to
approve the forms of Award Certificates;

to accelerate at any time the exercisability or vesting of all or any portion of
any Award in circumstances involving the grantee’s death, disability, retirement
or termination of employment, or a change in control (including a Sale Event);

subject to the provisions of Section 5(c), to extend at any time the period in
which Stock Options may be exercised;

(i) to cancel any Award provided that a fair compensation is given to the holder
whereby the fairness of the compensation shall be determined by the
Administrator in its reasonable judgment; and

at any time to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

Delegation of Authority to Grant Awards. Subject to applicable law, the
Administrator, in its discretion, may delegate to the Chief Executive Officer of
the Company all or part of the Administrator’s authority and

 

4



--------------------------------------------------------------------------------

duties with respect to the granting of Awards to individuals who are (i) not
subject to the reporting and other provisions of Section 16 of the US Exchange
Act and (ii) not Covered Employees. Any such delegation by the Administrator
shall include a limitation as to the amount of Stock underlying Awards that may
be granted during the period of the delegation and shall contain guidelines as
to the determination of the exercise price and the vesting criteria. The
Administrator may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Administrator’s delegate or
delegates that were consistent with the terms of the Plan.

Award Certificate. Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

Compliance with Laws or Practices. Notwithstanding any provision of the Plan to
the contrary, in order to comply with the laws or practices in countries in
which the Company and its Subsidiaries operate or have employees or other
individuals eligible for Awards, the Administrator, in its sole discretion,
shall have the power and authority to: (i) determine which Subsidiaries shall be
covered by the Plan; (ii) determine which individuals are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals; (iv) establish subplans and modify exercise procedures
and other terms and procedures, to the extent the Administrator determines such
actions to be necessary or advisable (and such subplans and/or modifications
shall be attached to this Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Administrator determines to be necessary or advisable to obtain
approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the Swiss
Ordinance against excessive compensation in listed stock corporations
(Verordnung gegen übermässige Vergütungen bei börsenkotierten
Aktiengesellschaften), the US Exchange Act or any other applicable United States
securities law, the US Tax Code, or any other applicable United States governing
statute or law.

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

Stock Issuable. The maximum number of shares of Stock reserved and available for
issuance under the Plan shall be 9,284,463 shares, subject to adjustment as
provided in Section 3. For purposes of this limitation, the shares of Stock
underlying any Awards under the Plan or any shares of Stock underlying any
awards under the Company’s 2015 Stock Option and Grant Plan that are forfeited,
canceled, held back upon exercise of an Option or settlement of an Award to
cover the exercise price or tax withholding, reacquired by the Company prior to
vesting, satisfied without the issuance of Stock or otherwise terminated (other
than by exercise) shall be added back to the shares of Stock available for
issuance under the Plan. In the event the Company repurchases shares of Stock on
the open market, such shares shall not be added to the shares of Stock available
for issuance under the Plan. Subject to such overall limitations, shares of
Stock may be issued up to such maximum number pursuant to any type or types of
Award; provided, however, that Stock Options or Stock Appreciation Rights with
respect to no more than 2,000,000 shares of Stock may be granted to any one
individual grantee during any one calendar year period, and no more than
9,284,463 shares of the Stock may be issued in the form of Incentive Stock
Options. The shares available for issuance under the Plan may be authorized but
unissued shares of Stock or shares of Stock reacquired by the Company.

 

5



--------------------------------------------------------------------------------

Maximum Awards to Non-Employee Directors. Notwithstanding anything to the
contrary in this Plan, the value of all Awards awarded under this Plan and all
other cash compensation paid by the Company to any Non-Employee Director in any
calendar year shall not exceed (i) $500,000 in total value or (ii) in the event
such Non-Employee Director is first appointed or elected to the Board during
such calendar year, $750,000 in total value. For the purpose of this limitation,
the value of any Award shall be its grant date fair value, as determined in
accordance with ASC 718 or successor provision but excluding the impact of
estimated forfeitures related to service-based vesting provisions.

Reserved.

Changes in Stock. Subject to Section 3(e) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, including the maximum number of
shares that may be issued in the form of Incentive Stock Options, (ii) the
number of Stock Options or Stock Appreciation Rights that can be granted to any
one individual grantee and the maximum number of shares that may be granted
under a Performance-Based Award, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, and (v) the exercise price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable. The Administrator shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration cash dividends paid other than in the ordinary course or
any other extraordinary corporate event. The adjustment by the Administrator
shall be final, binding and conclusive. No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Administrator
in its discretion may make a cash payment in lieu of fractional shares.

Mergers and Other Transactions. In the case of and subject to the consummation
of a Sale Event, the parties thereto may cause the assumption or continuation of
Awards theretofore granted by the successor entity, or the substitution of such
Awards with new Awards of the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares and, if appropriate,
the per share exercise prices, as such parties shall agree. To the extent the
parties to such Sale Event do not provide for the assumption, continuation or
substitution of Awards, upon the effective time of the Sale Event, the Plan and
all outstanding Awards granted hereunder shall terminate. In such case, except
as may be otherwise provided in the relevant Award Certificate, all Options and
Stock Appreciation Rights that are not exercisable immediately prior to the
effective time of the Sale Event shall become fully exercisable as of the
effective time of the Sale Event, all other Awards with time-based vesting,
conditions or restrictions shall become fully vested and nonforfeitable as of
the effective time of the Sale Event, and all Awards with conditions and
restrictions relating to the attainment of performance goals may become vested
and nonforfeitable in connection with a Sale Event in the Administrator’s
discretion or to the extent specified in the relevant Award Certificate. In the
event of such termination, (i) the Company shall have the option (in its sole
discretion) to make or provide for a payment, in cash or in kind, to the
grantees holding Options and Stock Appreciation Rights, in exchange for the
cancellation thereof, in an amount equal to the difference between (A) the Sale
Price multiplied by the number of shares of Stock subject to outstanding Options
and Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) and (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights; or (ii) each grantee shall be
permitted, within a specified period of time prior to the consummation of the
Sale Event as determined by the

 

6



--------------------------------------------------------------------------------

Administrator, to exercise all outstanding Options and Stock Appreciation Rights
(to the extent then exercisable) held by such grantee. The Company shall also
have the option (in its sole discretion) to make or provide for a payment, in
cash or in kind, to the grantees holding other Awards in an amount equal to the
Sale Price multiplied by the number of vested shares of Stock under such Awards.

SECTION 4. ELIGIBILITY

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and Consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.

SECTION 5. STOCK OPTIONS

Award of Stock Options. The Administrator may grant Stock Options under the
Plan. Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the US Tax Code. To the extent that any
Option does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable. If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.

Exercise Price. The exercise price per share for the Stock covered by a Stock
Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the option price of such Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value on the grant
date.

Option Term. The term of each Stock Option shall be fixed by the Administrator,
but no Stock Option shall be exercisable more than ten years after the date the
Stock Option is granted. In the case of an Incentive Stock Option that is
granted to a Ten Percent Owner, the term of such Stock Option shall be no more
than five years from the date of grant.

Exercisability; Rights of a Stockholder. Stock Options shall become exercisable
at such time or times, whether or not in installments, as shall be determined by
the Administrator at or after the grant date. The Administrator may at any time
accelerate the exercisability of all or any portion of any Stock Option. An
optionee shall have the rights of a stockholder only as to shares acquired upon
the exercise of a Stock Option and not as to unexercised Stock Options.

Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods except to the extent otherwise provided in
the Option Award Certificate:

In cash, by certified or bank check or other instrument acceptable to the
Administrator;

Through the delivery (or attestation to the ownership following such procedures
as the Company may prescribe) of shares of Stock that are not then subject to
restrictions under any Company plan. Such surrendered shares shall be valued at
Fair Market Value on the exercise date;

 

7



--------------------------------------------------------------------------------

By the optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company for the purchase
price; provided that in the event the optionee chooses to pay the purchase price
as so provided, the optionee and the broker shall comply with such procedures
and enter into such agreements of indemnity and other agreements as the Company
shall prescribe as a condition of such payment procedure; or

With respect to Stock Options that are not Incentive Stock Options, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.

Payment instruments will be received subject to collection. The transfer to the
optionee in the share register or the register in book entry form of uncertified
securities (Wertrechte) of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

Annual Limit on Incentive Stock Options. To the extent required for “incentive
stock option” treatment under Section 422 of the US Tax Code, the aggregate Fair
Market Value (determined as of the time of grant) of the shares of Stock with
respect to which Incentive Stock Options granted under this Plan and any other
plan of the Company or its parent and subsidiary corporations become exercisable
for the first time by an optionee during any calendar year shall not exceed
$100,000. To the extent that any Stock Option exceeds this limit, it shall
constitute a Non-Qualified Stock Option.

SECTION 6. STOCK APPRECIATION RIGHTS

Award of Stock Appreciation Rights. The Administrator may grant Stock
Appreciation Rights under the Plan. A Stock Appreciation Right is an Award
entitling the recipient to receive shares of Stock having a value equal to the
excess of the Fair Market Value of a share of Stock on the date of exercise over
the exercise price of the Stock Appreciation Right multiplied by the number of
shares of Stock with respect to which the Stock Appreciation Right shall have
been exercised.

Exercise Price of Stock Appreciation Rights. The exercise price of a Stock
Appreciation Right shall not be less than 100 percent of the Fair Market Value
of the Stock on the date of grant.

Grant and Exercise of Stock Appreciation Rights. Stock Appreciation Rights may
be granted by the Administrator independently of any Stock Option granted
pursuant to Section 5 of the Plan.

Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights
shall be subject to such terms and conditions as shall be determined on the date
of grant by the Administrator. The term of a Stock Appreciation Right may not
exceed ten years. The terms and conditions of each such Award shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees.

 

8



--------------------------------------------------------------------------------

SECTION 7. RESTRICTED STOCK AWARDS

Nature of Restricted Stock Awards. The Administrator may grant Restricted Stock
Awards under the Plan. A Restricted Stock Award is any Award of Restricted
Shares subject to such restrictions and conditions as the Administrator may
determine at the time of grant. Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
performance goals and objectives.

Rights as a Stockholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Shares and receipt of
dividends; provided that if the lapse of restrictions with respect to the
Restricted Stock Award is tied to the attainment of performance goals, any
dividends paid by the Company during the performance period shall accrue and
shall not be paid to the grantee until and to the extent the performance goals
are met with respect to the Restricted Stock Award. Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Shares shall be
accompanied by a notation in the share register or the register in book entry
form of uncertified securities (Wertrechte) or the transfer agent to the effect
that they are subject to forfeiture until such Restricted Shares are vested as
provided in Section 7(d) below, and (ii) certificated Restricted Shares shall
remain in the possession of the Company until such Restricted Shares are vested
as provided in Section 7(d) below, and the grantee shall be required, as a
condition of the grant, to deliver to the Company such instruments of transfer
as the Administrator may prescribe.

Restrictions. Restricted Shares may not be sold, assigned, transferred, pledged
or otherwise encumbered or disposed of except as specifically provided herein or
in the Restricted Stock Award Certificate. Except as may otherwise be provided
by the Administrator either in the Award Certificate or, subject to Section 18
below, in writing after the Award is issued, if a grantee’s employment (or other
service relationship) with the Company and its Subsidiaries terminates for any
reason, any Restricted Shares that have not vested at the time of termination
shall automatically and without any requirement of notice to such grantee from
or other action by or on behalf of, the Company be deemed to have been
reacquired by the Company at its original purchase price (if any) from such
grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a stockholder. Following such deemed reacquisition of Restricted
Shares that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration.

Vesting of Restricted Shares. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Shares and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Shares and
shall be deemed “vested.”

SECTION 8. RESTRICTED STOCK UNITS

Nature of Restricted Stock Units. The Administrator may grant Restricted Stock
Units under the Plan. A Restricted Stock Unit is an Award of stock units that
may be settled in shares of Stock upon the satisfaction of such restrictions and
conditions at the time of grant. Conditions may be based on continuing
employment (or other service relationship) and/or achievement of pre-established
performance goals and objectives. The terms and conditions of each such Award
shall be determined by the Administrator, and such terms and conditions may
differ among individual Awards and grantees. Except in the case of Restricted
Stock Units with a deferred settlement date that complies with Section 409A, at
the end of the vesting period, the Restricted Stock Units, to the extent vested,
shall be settled in the form of shares of Stock. Restricted Stock Units with
deferred settlement dates are subject to Section 409A and shall contain such
additional terms and conditions as the Administrator shall determine in its sole
discretion in order to comply with the requirements of Section 409A.

 

9



--------------------------------------------------------------------------------

Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Stock Units. Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by the Administrator. Any such future cash
compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein. The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate. Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.

Rights as a Stockholder. A grantee shall have the rights as a stockholder only
as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the stock units underlying his Restricted
Stock Units, subject to the provisions of Section 11 and such terms and
conditions as the Administrator may determine.

Termination. Except as may otherwise be provided by the Administrator either in
the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s right in all Restricted Stock Units that have not
vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

SECTION 9. UNRESTRICTED STOCK AWARDS

Grant or Sale of Unrestricted Stock. The Administrator may grant (or sell at par
value or such higher purchase price determined by the Administrator) an
Unrestricted Stock Award under the Plan. An Unrestricted Stock Award is an Award
pursuant to which the grantee may receive shares of Stock free of any
restrictions under the Plan. Unrestricted Stock Awards may be granted in respect
of past services or other valid consideration, or in lieu of cash compensation
due to such grantee.

SECTION 10. [OMITTED]

SECTION 11. PERFORMANCE SHARE AWARDS

Nature of Performance Share Awards. The Administrator may grant Performance
Share Awards under the Plan. A Performance Share Award is an Award entitling the
grantee to receive shares of Stock upon the attainment of performance goals. The
Administrator shall determine whether and to whom Performance Share Awards shall
be granted, the performance goals, the periods during which performance is to be
measured, which may not be less than one year except in the case of a Sale
Event, and such other limitations and conditions as the Administrator shall
determine.

Rights as a Stockholder. A grantee receiving a Performance Share Award shall
have the rights of a stockholder only as to shares of Stock actually received by
the grantee under the Plan and not with respect to shares subject to the Award
but not actually received by the grantee. A grantee shall be entitled to receive
shares of Stock under a Performance Share Award only upon satisfaction of all
conditions specified in the Performance Share Award Certificate (or in a
performance plan adopted by the Administrator).

Termination. Except as may otherwise be provided by the Administrator either in
the Award agreement or, subject to Section 18 below, in writing after the Award
is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

 

10



--------------------------------------------------------------------------------

SECTION 12. PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

Performance-Based Awards. The Administrator may grant one or more
Performance-Based Awards in the form of a Restricted Stock Award, Restricted
Stock Units, or Performance Share Awards payable upon the attainment of
Performance Goals that are established by the Administrator and relate to one or
more of the Performance Criteria, in each case on a specified date or dates or
over any period or periods determined by the Administrator. The Administrator
shall define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for any Performance Cycle. Depending on the
Performance Criteria used to establish such Performance Goals, the Performance
Goals may be expressed in terms of overall Company performance or the
performance of a division, business unit, or an individual. Each
Performance-Based Award shall comply with the provisions set forth below.

Grant of Performance-Based Awards. With respect to each Performance-Based Award
granted to a Covered Employee, the Administrator shall select, within the first
90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the US Tax Code) the Performance Criteria for
such grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Administrator may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.

Payment of Performance-Based Awards. Following the completion of a Performance
Cycle, the Administrator shall meet to review and certify in writing whether,
and to what extent, the Performance Goals for the Performance Cycle have been
achieved and, if so, to also calculate and certify in writing the amount of the
Performance-Based Awards earned for the Performance Cycle. The Administrator
shall then determine the actual size of each Covered Employee’s
Performance-Based Award.

Maximum Award Payable. The maximum Performance-Based Award payable to any one
Covered Employee under the Plan for a Performance Cycle is 2,000,000 shares of
Stock (subject to adjustment as provided in Section 3(d) hereof).

Compliance with Swiss Law. Any grant to a Covered Employee must be within the
limits approved by the Shareholders’ Meeting and thus be in compliance with the
Swiss Ordinance against excessive compensation in listed stock corporations
(Verordnung gegen übermässige Vergütungen bei börsenkotierten
Aktiengesellschaften).

SECTION 13. DIVIDEND EQUIVALENT RIGHTS

Dividend Equivalent Rights. The Administrator may grant Dividend Equivalent
Rights under the Plan. A Dividend Equivalent Right is an Award entitling the
grantee to receive credits based on cash dividends that would have been paid on
the shares of Stock specified in the Dividend Equivalent Right (or other Award
to which it relates) if such shares had been issued to the grantee. A Dividend
Equivalent Right may be granted hereunder to any grantee as a component of an
award of Restricted Stock Units or Performance Share Award or as a freestanding
award. The terms and conditions of Dividend Equivalent Rights shall be specified
in the Award Certificate. Dividend equivalents credited to the holder of a
Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Stock, which may thereafter accrue additional
equivalents. Any such reinvestment shall be at Fair Market Value on the date of
reinvestment or such other price as may then apply under a dividend reinvestment
plan sponsored by the Company, if any. Dividend Equivalent Rights may be settled
in cash or shares of Stock or a combination thereof, in a single installment or
installments. A Dividend Equivalent Right granted as a component of an Award of
Restricted Stock Units or Performance Share Award shall provide that such
Dividend Equivalent Right shall be settled only upon settlement or payment

 

11



--------------------------------------------------------------------------------

of, or lapse of restrictions on, such other Award, and that such Dividend
Equivalent Right shall expire or be forfeited or annulled under the same
conditions as such other Award.

Termination. Except as may otherwise be provided by the Administrator either in
the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

SECTION 14. TRANSFERABILITY OF AWARDS

Transferability. Except as provided in Section 14(b) below, during a grantee’s
lifetime, his or her Awards shall be exercisable only by the grantee, or by the
grantee’s legal representative or guardian in the event of the grantee’s
incapacity. No Awards shall be sold, assigned, transferred or otherwise
encumbered or disposed of by a grantee other than by will or by the laws of
descent and distribution or pursuant to a domestic relations order. No Awards
shall be subject, in whole or in part, to attachment, execution, or levy of any
kind, and any purported transfer in violation hereof shall be null and void.

Administrator Action. Notwithstanding Section 14(a), the Administrator, in its
discretion, may provide either in the Award Certificate regarding a given Award
or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Stock Options to his or her
immediate family members, to trusts for the benefit of such family members, or
to partnerships in which such family members are the only partners, provided
that the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award. In no event may an
Award be transferred by a grantee for value.

Family Member. For purposes of Section 14(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.

Designation of Beneficiary. To the extent permitted by the Company, each grantee
to whom an Award has been made under the Plan may designate a beneficiary or
beneficiaries to exercise any Award or receive any payment under any Award
payable on or after the grantee’s death. Any such designation shall be on a form
provided for that purpose by the Administrator and shall not be effective until
received by the Administrator. If no beneficiary has been designated by a
deceased grantee, or if the designated beneficiaries have predeceased the
grantee, the beneficiary shall be the grantee’s estate.

SECTION 15. TAX AND SOCIAL SECURITY WITHHOLDING

Payment by Grantee. Each grantee shall, no later than the date as of which the
value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for income tax and, if
applicable, social security purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld by the Company with
respect to such income. The Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the grantee. The Company’s obligation to deliver
evidence of book entry (or stock certificates) to any grantee is subject to and
conditioned on tax withholding obligations being satisfied by the grantee.

Payment in Stock. Subject to approval by the Administrator, a grantee may elect
to have the Company’s minimum required tax and, if applicable, social security
withholding obligation satisfied, in whole or in part, by

 

12



--------------------------------------------------------------------------------

authorizing the Company to withhold from shares of Stock to be issued pursuant
to any Award a number of shares with an aggregate Fair Market Value (as of the
date the withholding is effected) that would satisfy the withholding amount due.
The Administrator may also require Awards to be subject to mandatory share
withholding up to the required withholding amount. For purposes of share
withholding, the Fair Market Value of withheld shares shall be determined in the
same manner as the value of Stock includible in income of the Participants.

SECTION 16. SECTION 409A AWARDS

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

SECTION 17. TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

Termination of Employment. If the grantee’s employer ceases to be a Subsidiary,
the grantee shall be deemed to have terminated employment for purposes of the
Plan.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

an approved leave of absence for military service or sickness, or for any other
purpose approved by the Company, if the employee’s right to re-employment is
guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

SECTION 18. AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. Except as provided in Section 3(d) or 3(e), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or Stock Appreciation Rights or
effect repricing through cancellation and re-grants or cancellation of Stock
Options or Stock Appreciation Rights in exchange for cash or other Awards. To
the extent required under the rules of any securities exchange or market system
on which the Stock is listed, to the extent determined by the Administrator to
be required by the US Tax Code to ensure that Incentive Stock Options granted
under the Plan are qualified under Section 422 of the US Tax Code, or to ensure
that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the US Tax Code, Plan amendments shall be
subject to approval by the Company stockholders entitled to vote at a meeting of
stockholders. Nothing in this Section 18 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(d) or 3(e).

 

13



--------------------------------------------------------------------------------

SECTION 19. STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

SECTION 20. GENERAL PROVISIONS

No Distribution. The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.

No Delivery of Stock Certificates. No Stock certificates to grantees under the
Plan shall be delivered, as all shares are recorded in the Company’s share
register or in book entry form as uncertified securities (Wertrechte).

Stockholder Rights. Until a grantee has been recorded in the Company’s share
register, no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.

Other Compensation Arrangements; No Employment Rights. Nothing contained in this
Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

Trading Policy Restrictions. Option exercises and other Awards under the Plan
shall be subject to the Company’s insider trading policies and procedures, as in
effect from time to time.

Clawback Policy. Awards under the Plan shall be subject to the Company’s
clawback policy, as in effect from time to time.

SECTION 21. EFFECTIVE DATE OF PLAN

This Amended and Restated 2016 Stock Option and Incentive Plan shall become
effective upon shareholder approval in accordance with applicable law, the
Company’s articles of association, and applicable stock exchange rules. No
grants of Stock Options and other Awards may be made hereunder after the tenth
anniversary of the Effective Date and no grants of Incentive Stock Options may
be made hereunder after the tenth anniversary of the date the Plan is approved
by the Board.

SECTION 22. GOVERNING LAW AND JURISDICTION

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the internal laws of Switzerland, and exclusive
place of jurisdiction shall be Basel, Switzerland.

 

14